Citation Nr: 0829514	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic sialadenitis, status post left submaxillary gland 
excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to May 
2000.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005, 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The claims folder was 
subsequently transferred to the Albuquerque, New Mexico RO.

At a February 2007 VA examination, the veteran was noted to 
have prominent, tender to palpation, left anterior 
lymphadenopathy with increased erythema in the proximal left 
external auditory canal, and onto the surface of the tympanic 
membrane.  The examiner made no finding as to whether this 
condition was secondary to the veteran's service-connected 
residuals, status post left submaxillary gland excision.  
However, as it appears that the veteran is seeking service 
connection for the disorder that results in such complaints, 
the matter of entitlement to service connection for left 
anterior lymphadenopathy is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's post-surgical scar of the left lateral 
aspect of the neck is superficial and painful on examination, 
but has not been shown by competent clinical evidence to have 
resulted in limitation of motion or function of the affected 
part.

2.  The veteran's post-surgical scar of the left lateral 
aspect of the neck is not 5 or more inches (13 or more cm.) 
in length, or one-quarter inch (0.6 cm.) wide at widest part; 
the surface contour of the scar is not elevated or depressed 
on palpation; the scar is not adherent to underlying tissue; 
the skin associated with the scar is not hypo-or hyper-
pigmented; the skin texture of the scar is normal; there is 
no underlying soft tissue missing; and the skin is not 
indurated and inflexible.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for chronic sialadenitis, status post left 
submaxillary gland excision, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7804   (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)   VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

As the September 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
chronic sialadenitis, status post left submaxillary gland 
excision, this claim is now substantiated.  As such, his 
filing of a notice of disagreement as to these determinations 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  In cases like this one, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rather, the veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the disability at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
and a report of a VA examination that is adequate for 
purposes of rating the veteran's disability.  Additionally, 
the claims files contain the veteran's statements in support 
of his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's claim in this case was placed in appellate 
status by disagreement with the initial rating award and is 
not yet ultimately resolved - this is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The criteria applicable to rating of superficial, painful 
scars, and scars resulting in disfigurement of the head, face 
and neck, are as follows: 

Diagnostic Code 7800: Disfigurement of the head, face, or 
neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement:  rated at 80 percent.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement:  rated at 50 percent.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement: rated at 30 percent.

With one characteristic of disfigurement: rated at 10 
percent.

Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:  (1) Scar 5 or more inches 
(13 or more cm.) in length; (2) Scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) Surface contour of 
scar elevated or depressed on palpation; (4) Scar adherent to 
underlying tissue; (5) Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7804, Scars, superficial, painful on 
examination

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  Note (1) of Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10-percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.

Diagnostic Code 7805; Other scars

Scars may also be rated on limitation of function of the 
affected part.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran is service-connected for chronic sialadenitis 
(infection of the salivary gland), status post left 
submaxillary excision, effective May 3, 2005.  The currently 
service-connected residuals are a scar of the left lateral 
aspect of the anterior neck.  He seeks an initial rating in 
excess of the 10 percent rating currently assigned.

VA medical records dated in April 2005 reveal the veteran 
underwent a left submandibular gland excision.

At a VA examination in February 2007, the veteran complained 
of residual pain and numbness under the jaw bone in the 
surgical site/area of his scar.  He also described difficulty 
with rotation of the neck due to aggravating pain in the 
affected area.  He believed some of the pain was related to 
the scar itself.  He reported a muscle cramp under the jaw in 
the area of the scar.  He denied any fever, chills, or night 
sweats related to this problem.

On examination, there was a scar on the left lateral aspect 
of the anterior neck about 2 inches below the left mandible.  
It was a linear scar, well-healed, running in a posterior-
anterior direction towards the larynx.  There was numbness 
distal from the scar along the submandibular ridge.  The 
maximum width of the scar was .005 centimeters, and the 
maximum length of the scar was 5.0 centimeters.  There was 
tenderness to palpation.  There was no adherence to 
underlying tissue, no resulting limitation of motion or loss 
of function, no underlying soft tissue damage, no skin 
ulceration or breakdown over the scar, no elevation or 
depression of the scar, and no disfigurement of the head, 
face, or neck.  The scar was the same color as normal skin.  
The texture of the scarred area was normal.  The scar did not 
have induration or inflexibility.  The pertinent diagnosis 
was healed scar of status post left submandibular salivary 
gland excision with residual skin numbness.  Clinical 
findings at that examination also included subcutaneous 
tenderness secondary to lymphadenopathy.  The examiner did 
not provide any indication that the lymphadenopathy and 
associated symptoms were associated with the service-
connected scar residual of the excision of the left 
submandibular salivary gland.  (The matter of entitlement to 
service connection for left anterior lymphadenopathy is 
referred to the RO for appropriate action in the introduction 
section of this decision.)

The Board finds that based on the veteran's complaints and 
the February 2007 VA examination findings, the veteran's 
post-surgical scar of the neck is superficial and painful.  
As a result, an initial rating of no more than 10 percent is 
warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804, throughout the rating period on appeal.  This is the 
maximum rating available pursuant to Diagnostic Code 7804.

The Board has considered whether a higher or additional 
rating may be available pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (Disfigurement of the head, face, or 
neck).  Based on the VA examination results, the Board finds 
that the veteran's post-surgical scar of the left lateral 
aspect of the neck is not 5 or more inches (13 or more cm.) 
in length, or one-quarter inch (0.6 cm.) wide at widest part; 
the surface contour of the scar is not elevated or depressed 
on palpation; the scar is not adherent to underlying tissue; 
the skin associated with the scar is not hypo-or hyper-
pigmented; the skin texture of the scar is normal; there is 
no underlying soft tissue missing; and the skin is not 
indurated and inflexible.  Accordingly, the Board finds that 
none of the eight characteristics of disfigurement set forth 
at Diagnostic Code 7800, Note 1, are present.  In addition, 
the VA examiner found specifically that there was no 
disfigurement of the head, face or neck.  In light of the 
above, a compensable rating for disfigurement of the head, 
face, or neck is not warranted.

The Board acknowledges the veteran's contention that his scar 
of the neck results in functional limitation of the neck.  
However, at the February 2007 VA examination, the examiner 
determined that there was no resulting limitation of motion 
or loss of function.  Accordingly, the Board finds that a 
separate rating for limitation of motion or function of an 
associated body part is not warranted.
  
In sum, the Board finds that an initial rating in excess of 
the 10 percent rating currently assigned is not warranted.  
As there is no showing that the severity of the veteran's 
scar and any associated symptoms have changed during the 
pendency of the veteran's claim, assignment of staged ratings 
is not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered the applicability of the 
provisions of 38 C.F.R. § 3.321.  However, there has not been 
demonstration of an unusual or exceptional disability picture 
so as to justify referral for consideration of an increased 
rating on an extraschedular basis.  See Bagwell v. Brown, No. 
95-238, slip op. at 4 (U.S. Vet. App. July 3, 1996).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic sialadenitis, status post left submaxillary gland 
excision, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


